June 22, 2004

Peter Barna



     This letter is intended to set forth the agreement ("Agreement") regarding
your
retirement from employment with Crompton Corporation ("Crompton") (Crompton,
together with all of its affiliates, shall herein be referred to as the
"Company") effective
August 1, 2004 (the "Retirement Date").



1. Consideration. In consideration of your agreement to and your continued
compliance with each of the terms set forth in this Agreement, including the
release set
forth in Section 4, the Company shall provide to you the following benefits to
which you
are not otherwise entitled:



Stock Options.
You have been granted
130,000
options under the


Crompton Corporation the 1998 Long-Term Incentive Plan (the


"1998 LTIP") that will not have vested on the Retirement Date. The


Company will vest those options on the Retirement Date. You may


exercise any vested stock option granted to you under the 1998


LTIP and the 1988 Long-Term Incentive Plans (the "1988 LTIP")


until the earlier of (i) the expiration date of the option, as shown on


Attachment 1 hereto, or (ii) July 31, 2009 or until the expiration date


(10 years from grant date), which ever occurs first. All stock


options granted to you under the 1988 or the 1998 LTIP that are


incentive stock options shall be converted to nonqualified stock


options on the Retirement Date. Accordingly, you will be eligible to


exercise the stock options set out in Attachment 1 hereto on and


after the Retirement Date.
Restricted Stock.
You have been granted
55,000
shares of


restricted stock under the 1998 LTIP which will not have vested on


the Retirement Date. The Company will vest all of those shares of


restricted stock in accordance with the vesting schedule, as set out


in Attachment 2 not later than fifteen (15) business days following


the Retirement Date.
Management Incentive Plan.
The Company will pay you a bonus


equal to seven twelfths of the target annual bonus that you would


have earned for the year 2004 had targeted performance been


achieved as provided in your management incentive agreement,


provided, that the earnings performance of the Corporation for


2004 is sufficient to generate bonus payments under the terms and


conditions of the 2004 Management Incentive Plan. Any such


bonus will be paid in the first quarter of 2005.
Supplemental Retirement Agreement
. Not later than fifteen days


following the Retirement Date, the Company shall pay to you, the


actuarial equivalent of the supplemental retirement benefit as of the


normal retirement date, of Two Million Seven Hundred Twenty One


Thousand Three Hundred Forty One Dollars and 29/100


($2,721,341.29) in full satisfaction and discharge of its obligations


to you under your Supplemental Retirement Agreement, dated as


of October 21, 1999, as amended December 15, 2003.
Automobile.
As soon as practicable after the Retirement Date,


the Company shall assign to you the Company automobile


currently used by you. The Company shall thereafter have no


further obligation for insurance, maintenance or other expenses


associated with such Company automobile.

Other Effects of Retirement
. Except as otherwise provided in this


Agreement, effective as of the Retirement Date, you shall be treated like any
other


employee whose employment has terminated by reason of retirement.

Termination of Participation
. Your continued participation in each


and every Company benefit plan, policy, program or practice shall


terminate on the Retirement Date in accordance with the terms of


such plan, policy, program or practice.
Accrued Vacation Pay
. Not later than fifteen (15) days following


the Retirement Date, the Company will pay you for your accrued


and unused vacation as of August 1, 2004.
401(k) Plan Distribution
. As soon as reasonably practicable


following the Retirement Date and in accordance with the terms of


the plan, the Company will cause the plan to distribute an amount


equal to the then current balance in your 401(k) account with the


Company to you or to your rollover IRA at your election.
Benefit Equalization Plan Distribution
. As soon as reasonably


practicable following the Retirement Date, the Company will cause


the Benefit Equalization Plan to pay over to you in cash the


balance in your Benefit Equalization Plan Account after withholding


such amount as is required to satisfy tax withholding requirements.
Employee Stock Ownership Plan ("ESOP") Distribution
. As soon


as reasonably practicable following the Retirement Date, the


Company will cause the ESOP to pay over to you in cash or


securities the balance of your ESOP account with the Company.
Medical and Dental Coverage
. Effective September 1, 2004, you


and your spouse are eligible to participate in the Supplemental


Medical and Dental Plan for Executives of Crompton Corporation in


accordance with the terms of such plan, a copy of which is


attached hereto as Attachment 3 and incorporated herein by


reference.
Restrictions on Sale of Stock
. The Company will impose no


restrictions on your sale of shares of the Company's stock after the


Retirement Date. You will of course remain subject to all


requirements of law with respect to the purchase and sale of


securities.
Tax Withholding
. All amounts paid by the Company (including


amounts paid under the 1998 LTIP) under this Agreement will be


subject to the applicable tax and social security withholding and


reporting.

Return of Company Property
. By signing below, you represent that you


will return to the Company, on or before the Retirement Date, all Company
property


including, without limitation, credit cards, identification badges, parking tags
and keys to


any Company facilities, and any reports, files, memoranda, records and software,


computer access codes or disks, instructional manuals, and any other physical


or personal property that you received in connection with your employment with
the


Company that you have in your possession, and that you have not retained any
copies,


duplicates, reproductions or excerpts thereof; provided, that you may retain
your laptop


computer and the office equipment located in your home office.
Release and Other Promises
. The intent of this section is to secure your


promise not to sue the Company, or anyone connected with it for any Claims


(as hereinafter defined) you may have against the Released Parties (as
hereinafter


defined) in connection with your employment or separation from employment, in
return


for the benefits described in this Agreement. Accordingly, in exchange for the
benefits


described in Section 1 above ("Consideration"), you hereby agree as follows:

Release
. Except as otherwise provided in this Section 4(a), you


hereby release the Company and all of its past, present and/or future


divisions, affiliates and subsidiaries, and its and their officers, directors,


stockholders, trustees, employees, agents, representatives,


administrators, attorneys, insurers, employee benefit plans, fiduciaries,


predecessors, successors and assigns, in their individual and/or


representative capacities (hereinafter collectively referred to as the


"Released Parties"), from any and all causes of action, suits, agreements,


promises, damages, disputes, controversies, contentions, differences,


judgments, claims and demands of any kind whatsoever ("Claims") which


you or your heirs, executors, administrators, successors and assigns ever


had, now have or may have against the Released Parties, whether legal


or equitable, whether known or unknown to you, and whether asserted or


unasserted, (i) arising out of, in connection with, or otherwise by reason of


your employment and/or cessation of employment with the Company, including
without limitation claims under the SERA Agreement or any


other agreement with the Company, or (ii) otherwise involving facts which


occurred on or prior to the date that you sign this Agreement.

Such released Claims include, without limitation, any and all Claims under
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1871, the
Civil Rights Act of 1991, the Fair Labor Standards Act, the Family and
Medical Leave Act of 1993, the Americans With Disabilities Act, the Employee
Retirement Income Security Act of 1974 (including, without
limitation, any claim for severance pay), the Connecticut Fair Employment
Practices Act, and any and all other federal, state or local laws, statutes,
rules and regulations pertaining to employment (each as amended); any
and all Claims under state contract or tort law; any and all Claims based
on the design or administration of any Company employee benefit plan or
program or arising under any Company policy, procedure, or employee
benefit plan; any and all Claims for wages, commissions, bonuses,
continued employment with the Company in any position, and
compensatory, punitive or liquidated damages; and any and all Claims for
attorneys' fees and costs. Notwithstanding the foregoing, nothing
contained herein shall interfere with or waive your right to enforce this
Agreement in a court of competent jurisdiction, and nothing herein shall
prevent you from challenging the validity of the release under the Older
Workers' Benefits Protection Act contained in Section 4(c);.

Remedy for Breach of Promises
. To the extent this provision is not


prohibited by applicable law, if you commence, continue, join in, or in any


other manner attempt to assert any Claim released herein against the Released
Parties (exclusive of Claims described in Section 4(c) below), or


otherwise breach the promises made in this Agreement, you shall


reimburse the Released Parties for all attorneys' fees incurred by the Released
Parties in defending against such a Claim and the Company


shall have a right to the return of all Consideration paid to you pursuant to


this Agreement (exclusive of that portion of the Consideration described in


Section 4(c) below), together with interest thereon from the date the same


was paid to you, and to cease furnishing to you any further Consideration


described in this Agreement (exclusive of that portion of the Consideration


described in Section 4(c) below); provided that this right of return of such


Consideration and the cessation of payment of further Consideration is


without prejudice to the Released Parties' other rights hereunder,


including any right to obtain an agreement and release of any and all


claims against the Released Parties;
Release of Claims Under the Age Discrimination in Employment Act of 1967, as
amended
. The Claims released by you pursuant to this


Section 4 also include any and all Claims arising under the Age


Discrimination in Employment Act of 1967, as amended by the Older


Workers' Benefit Protection Act of 1990. You acknowledge and agree


that 20% of the cash value of the Consideration described in Section 1


above has been paid to you solely in order to effect a valid waiver of your


claims under the Age Discrimination in Employment Act of 1967;
No Lawsuits
. To the extent this provision is not prohibited by


applicable law, you hereby represent that you have not filed, and shall not


hereafter file, any claim against the Released Parties relating to your


employment and/or separation from employment with the Company, or


otherwise involving facts which occurred on or prior to the date that you


signed this Agreement, other than a Claim that the Company has failed to


provide you with the Consideration described in this Agreement;
Continued Confidentiality Obligation
. You understand and agree


that in the course of your employment with the Company, you have


acquired confidential information and trade secrets concerning personal,


business, financial, technical and other information and material, including the
Company's operations, processes, technology, contracts, future plans and methods
of doing business, which are the property of the Company and which involve the
Company and the Company's employees, which information you understand and agree
would be extremely damaging to the Company if disclosed to a competitor or a
third party. You understand and agree that such information has been divulged to
you in confidence, and you agree to forever keep such information secret and
confidential, and that you shall not communicate or disclose to any third party,
or use for your own account, without prior written consent of the Company, any
of the aforementioned information or material, except as required by law, unless
and until such information or material becomes generally available to the public
through no fault of yours. In view of the nature of your employment and the
information and trade secrets which you have received during the course of your
employment, you likewise agree that the Company would be irreparably harmed by
any violation, or threatened violation, of the prohibited disclosure of trade
secrets and that, therefore, the Company shall be entitled to an injunction
prohibiting you from any violation or threatened violation of such disclosure
restrictions;
Nondisparagement
. Neither you nor the Released Parties shall make any statements, orally or in
writing, regardless of whether such statements are truthful, nor take any
actions, which (i) in any way could disparage the other, or which foreseeably
could harm the reputation and/or goodwill of the other, or (ii) in any way,
directly or indirectly, could knowingly cause or encourage or condone the making
of such statements or the taking of such actions by anyone else; provided, that
nothing contained in this Section 4(f) shall prevent you or the Released Parties
from cooperating fully with any governmental agency or restrict you or the
Released Parties in any manner in the defense of any action brought by a third
party against you or the Released Parties.
Business Activities
.

Non-Solicitation of Employees
. During the one year period commencing on the Retirement Date (the "Restricted
Period"), you shall not, directly or indirectly, either on your own behalf or on
behalf of any other person, firm or corporation, solicit or induce, or attempt
to solicit or induce, any employee of the Company to leave the employment of the
Company.
Non-Solicitation of Customers
. During the Restricted Period, you shall not, directly or indirectly, either on
your own behalf or on behalf of any other person, firm or corporation, solicit
or attempt to divert away from the Company any person or business enterprise
that was a customer of the Company at any time in the last twenty-four (24)
months of your employment with the Company.
Reasonableness of Restrictions
. You acknowledge that you have carefully read and considered the provisions of
this Section 4 and, having done so, agree that the restrictions set forth in
this Section 4 (including, but not limited to, the duration and geographic scope
of the restrictions set forth in this Section 4), are fair and reasonable and
are reasonably required for the protection of the interests of the Company, and
do not preclude you from earning a livelihood, nor do they unreasonably impose
limitations on your ability to earn a living. You further agree that the
potential harm to the Company of the non-enforcement of these restrictions
outweighs any potential harm to you of their enforcement by injunction or
otherwise.

Cooperation with the Company
. You shall fully cooperate and assist the Company in any dispute in which the
Company is involved and in which you may have been involved. Such cooperation
and assistance shall be provided at a time and in a manner which is mutually
agreeable to you and the Company, and shall include providing information, and
documents, submitting to depositions, providing testimony and general
cooperation to assist the Company in defending its position with reference to
any matter. You will be reimbursed for time incurred at an hourly rate equal to
such rate at the time of your retirement. You will also be reimbursed in
accordance with the Company's expense reimbursement policy for any reasonable
out-of-pocket expense you incur in fulfilling your obligations under this
subparagraph. In the event that the Company determines at any time and from time
to time, in its sole discretion, that you have failed to meet your obligations
under this Section 4(h), the Company shall provide you with written notice of
such determination outlining the reasons therefore and providing you a
reasonable opportunity, in light of all of the circumstances, to cure such
failure.

Non-Admission of Liability
. The Company is providing you with the Consideration described in Section 1 of
this Agreement solely to ease the impact of your separation from employment with
the Company. The fact that the Company is offering this Consideration to you
should not be understood as an admission that the Company has violated your
rights (or the rights of anyone else) in any manner whatsoever.
Acknowledgments
. By signing this Agreement below, you hereby acknowledge as follows:

    Sufficiency of Consideration
    . The Consideration received by you and to be received by you in the future
    pursuant to this Agreement in exchange for the release contained in Section
    4 and the other promises contained in this Agreement, are greater in value
    than anything else to which you would be entitled from the Company if you
    did not execute this Agreement, and the benefits described in this Agreement
    are being provided to you in place and stead of any separation benefits to
    which you might otherwise be entitled under any applicable policy, plan,
    and/or procedure of the Company or under any prior agreement between
    yourself and the Company;
    No Other Wages or Benefits Due
    . Except as described in this Agreement, you have been paid all wages and
    attendant benefits due you from the Company in consideration of the services
    you rendered while employed by the Company, including but not limited to
    vacation pay, sick or disability pay, overtime pay, holiday pay, expense
    reimbursement, bonuses, payments due you from the Company pursuant to any
    agreement or other contract to which you and/or the Company was a party, and
    any and all monetary or other benefits that are or were due you pursuant to
    policies of the Company in effect prior to the Retirement Date;
 a. (c) Entire Agreement; Prior Agreements. This Agreement contains the entire
    agreement between yourself and the Company regarding the subject matters
    hereto and, as such, fully supersedes any and all prior agreements or
    understandings between you and the Company pertaining to the subject matter
    addressed in this Agreement. Specifically, for example, effective on the
    date you execute this Agreement, your Employment Agreement with the Company
    becomes null and void in all respects. In agreeing to the terms of this
    Agreement, you are not relying upon any written or oral promise or
    representation made to you by any employee or representative of the Company,
    other than the promises contained herein. This Agreement may not be amended,
    superseded, cancelled, or terminated other than in writing and unless the
    writing is signed both by you or your attorney and by the Company or its
    attorney or other designated representative; and
    No Duress
    . You have not been forced or pressured in any manner whatsoever to sign
    this Agreement, and you have agreed to all of its terms voluntarily. You
    have read this Agreement in its entirety and have been given at least
    twenty-one (21) days to consider all of its terms. You have been advised to
    consult with an attorney and any other advisors of your choice prior to
    signing this Agreement. You fully understand that by signing below you are
    giving up any right which you may have to sue or bring any other Claims
    against the Company, including but not limited to the right to sue or bring
    any other Claims against the Company under the Age Discrimination in
    Employment Act of 1967, as amended (the "ADEA").

Confidentiality of this Agreement
. You shall keep this Agreement and its terms and provisions strictly
confidential, except that you may disclose the terms of this Agreement, on a
need to know basis, to federal, state or local authorities, legal counsel and
financial advisors, provided you instruct such persons that the information you
have disclosed to them is to remain confidential.
Severability
. The provisions of this Agreement are severable and as such, if any part of
this Agreement is found to be unenforceable, the remaining parts shall remain
valid and enforceable; provided, however, that if you are declared entitled to
litigate any Claims settled by the terms of this Agreement (exclusive of Claims
described in Section 4(c) above), then you shall remit to the Company the
Consideration paid to you pursuant to this Agreement (together with interest
thereon) prior to and as a condition precedent to the commencement or
continuation of any proceedings related to such claims.
Notice
. Any notice that may be given, or is required to be given, under this
Agreement, will be in writing and will be delivered personally or sent by
telecopy or by certified mail, postage prepaid, return receipt requested and
addressed to the receiving party at the address listed above or such other
address as may be designated by either party hereafter in writing.
Arbitration
. Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators in the State of Connecticut, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator's award in any court having jurisdiction; provided, however, that the
Company shall be entitled to seek a restraining order or injunction in any court
of competent jurisdiction to prevent any continuation of any violation of
Section 4 of this Agreement and you hereby consent that such restraining order
or injunction may be granted without the necessity of the Company's posting any
bond. The expenses of such arbitration shall be shared equally by you and the
Company.
Injunctive Relief
. You agree that in addition to any other remedy at law or in equity or in this
Agreement, the Company shall be entitled to a temporary restraining order and
both preliminary and permanent injunctions restraining you from violating any
provision of Section 4 of this Agreement.
Successors and Assigns
. This Agreement shall bind and inure to the benefit of the parties and their
respective successors and assigns, legal representatives and heirs; provided,
however, that you may not assign this Agreement or any of your rights or
interest herein, in whole or in part, to any other person or entity without the
prior written consent of the Company.
Choice of Law
. The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Connecticut, without regard to
that state's choice of law provisions.
Effective Date
. The agreements described in this Agreement shall become effective on the day
you sign and deliver this Agreement to the Company, except that your agreement
to waive any Claims pursuant to Section 4(c) of this Agreement shall not become
effective until the 8
th
day following the date you sign this Agreement. You may revoke your agreement to
waive such Claims pursuant to Section 4(c) of this Agreement within seven (7)
days after you sign this Agreement by delivering written notice of revocation to
me. In the event of such revocation, you shall not be entitled to receive, nor
shall you receive, the Consideration set forth in Section 1 of this Agreement.



CROMPTON CORPORATION

 



By:______________________

Its:

Accepted and agreed as of

This _____ day of June 2004.

 

 

 



Peter Barna

 

 

 

STATE OF _____________________)

:ss

COUNTY OF ____________________)



On this____ day of _______, 2004, before me personally came Peter Barna, to me
known, and known to me to be the person described as the employee in, and who
executed, the foregoing Agreement, and the employee duly acknowledged to me that
he executed the same.

